DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 6, 11-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (8,330,121) in view of Chavana (US 8,302,248), in view of Cho (US 2008/0052872), and further in view of Garcia (US 2008/0061252).
Regarding claim 1, Douglas (8,330,121) teaches an ultraviolet disinfection device comprising: a main body having a hollow configuration (Figs. 1 vacuum cleaner 100 has a body that comprises hollow cavities from a dust bag and also for internal components) divided into a control compartment and an active compartment (head 102 comprises an active compartment for a vacuum brush and a control compartment that is defined by the interior of the head 102, specifically the space that receives and is occupied by the display 120 and user input panel 118); a handle connected to the main body (Figs. 1 handle 104 and grip 106); at least one control board located within the control compartment (Fig. 1A user input panel and display, may be coupled to or comprises a microprocessor Column 5 lines 18-30, 39-43)); at least one UVLE panel operably connected to the heat sink and operably connected to the at least one control board, wherein the at least one UVLE panel comprises at least one ultraviolet (UV) light-emitter (UVLE) (figs. 1 germicidal light source 110 that is a UV source is connected to a bottom surface and thus would diffuse heat thereto; Column 4 lines 4-19); a plurality of wheel assemblies connected to the main body (Fig. 1A specifically shows this); and at least one speed sensor operably the UVLE being a solid-state light emitter, a heat sink located within the main body and a plurality of end plates removably attached to a first side and a second exterior side of the main body.
Chavana (US 8,302,248) teaches a UV sterilizing vacuum cleaner (Abstract) that comprises a plurality of end plates attached to a first side and a second side (Separate parts of housing 181-182 shown in fig. 4), and a heat sink wherein a bottom surface of the main body is located between the UVLE panel and the heat sink (Figs. 2-4 assembly 142 and housing 120 are fashioned to conduct heat away from the light source, and reflector 142B exists between the light and frame 142A reading on this limitation Column 12 line 57 - Column 13 line 7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Douglas such that there are a plurality of end plates attached to a first side and a second side of the main body and so that the head 102 is fashioned from materials to direct heat away from the light source and therefore act as a heat sink as taught by Chavana. One would have been motivated to do so in order to manufacture the head of the vacuum device according to known methods and/or to include a handle for better ease of use, and to successfully cool the electrical and active components of the vacuum and sterilizing device to arrive at an improved UV sterilizing vacuum device. All the claimed elements are taught by the prior art and an ordinary artisan could have combined them to arrive at nothing more than predictable results. See MPEP 2143(I)(A) for more details.
Regarding the limitation directed towards a solid-state emitter: Cho (US 2008/0052872) teaches a vacuum sterilizing device (abstract) that uses UV lights wherein the UV lights comprise UV LEDs (Paragraph [0069] UV LED 130). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Douglas such that the 
Regarding more specifically the limitation that the end plates are removably attached to the main body: it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Douglas in view of Chavana such that the end plates are removably attached to the main body to arrive at the claimed invention. Where the only difference between the claimed invention and the prior art is the separability, it would be obvious to one having ordinary skill in the art to modify it to be separable if for any reason it would be desirable to obtain access therein.  An ordinary artisan would find it desirable to form the end plates as separable in order to better access the interior of the vacuum sterilization device in order to perform maintenance on the interior, change or clean the bulb or replace other parts as expressed is desirable in Chavana (Column 12 lines 34-38). See MPEP 2144.04(V)(C) for more details.
Regarding more specifically the limitation directed towards a control compartment and an active compartment (Assuming arguendo): Garcia (US 2008/0061252) teaches a UV disinfecting device that comprises multiple compartments in a main body (Fig. 11 best shows this) comprising at least one control compartment and another active compartment (Figs. 10-11 shows switch assemblies 252 along with a power switch 232 with electrical communication abilities housed within at least one of the compartments of the housing; Paragraphs [0076], [0078]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Douglas such that the main body comprises distinct active and control compartments located within the main body as taught by Garcia to arrive at the claimed invention. One would have been 
Regarding claim 2, Douglas in view of Chavana further teach there is at least one feedback system mounted to or within at least one of the handle or the main body (Figs 1-2 display 120).
Regarding claim 4, Douglas in view of Chavana further teach the feedback system is an audio feedback system (Column 7 lines 42-46 of Douglas).
Regarding claim 5, Douglas in view of Chavana further teach the feedback system is a visual feedback system (Fig. 1-2 display 120, Column 7 lines 42-46 of Douglas).
Regarding claim 6, Douglas in view of Chavana further teach the speed sensor is an accelerometer (Column 5 lines 39-45 of Douglas).
Regarding claim 11, Douglas in view of Chavana further teach the at least one UVLE emits UVC light (Column 4 lines 4-19 of Douglas).
Regarding claim 12, Douglas in view of Chavana further teach the at least one UVLA emits UV light with a 250 nm wavelength (Column 4 lines 4-19 of Douglas). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Douglas in view of Chavana such that the emitter emits light with a 250 nm wavelength to arrive at the claimed invention. One would have been motivated to do so to implement a known effective wavelength for sanitization. The claimed wavelength lies inside the numerical range disclosed in the art, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Regarding claim 14, Douglas in view of Chavana further teach the speed sensor is located on at least one of the plurality of end plates or the at least one control board (Column 5 lines 39-40 states the sensor may be connected to the processor and thus inherently or at least obviously the control board).
Regarding claim 15, Garcia further teaches a UV sterilization vacuum device wherein there are a plurality of heat sink structures located on at least one side of a heat sink panel (Fig. 5 and 7, fin assemblies 190; Paragraph [0070]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Douglas in view of Chavana such that there are heat sink fin assemblies as taught by Garcia to arrive at the claimed invention. One would have been motivated to do so in order to better dissipate heat from the UV light.
Regarding claim 16, Douglas in view of Chavana further teach an orientation sensor (Column lines 39-55 discloses a tilt sensor or gyroscope).
Regarding claim 17, Douglas in view of Chavana further teach the control board is configured to adjust the power provided to the UVLE based on orientation data received from the at least one orientation sensor (Column 2 lines 36-41 teaches the light is shut off in response to a tilting of the device, inherently or at least obviously this function would be in part facilitated by the gyroscope or tilt sensor).
Regarding claim 20, Douglas in view of Chavana further teach at least one UVLE shield extending over the UVLE panel (Fig. 1B of Douglas, bulb 112).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (8,330,121) in view of Chavana (US 8,302,248), in view of Cho (US 2008/0052872), and further in view of Garcia (US as applied to claims 1-2, 4-5, 6, 11-17, and 20 above and further in view of Berg (US 2008/0065468).
Regarding claim 3, Douglas in view of Chavana teach all the limitations of claim 2 and, but appear to be silent with regards to a haptic feedback means.
Berg (US 2008/0065468) teaches a cart wherein there is a haptic force feedback in the handlebars to provide feedback to indicate motion (Paragraph [0045]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Douglas in view of Chavana such that the feedback is a haptic feedback in the handle as taught by Berg to arrive at the claimed invention. One would have been motivate to do so in order to use a known successful means of feedback to provide the user speed-related feedback as is desired by Douglas to arrive at a successful invention. All of the claimed elements exist in the art and an ordinary artisan could have combined them to arrive at nothing more than predictable results. See MPEP 2143(I)(A) for more details.

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (8,330,121) in view of Chavana (US 8,302,248), in view of Cho (US 2008/0052872), and further in view of Garcia (US 2008/0061252)as applied to claims 1-2, 4-5, 6, 11-17, and 20 above and further in view of Hackaday (NPL 2017).
Regarding claim 7, Douglas in view of Chavana teach all the limitations of claim 1. Douglas in view of Chavana appears to be silent with regards to the speed sensor being a light sensor detecting the motion of a wheel via alternating colors on a surface of the wheel.
Hackaday (NPL 2017) teaches a photo tachometer wherein the tachometer measure the speed of the rotation of the wheel by using a light sensor that detects motion of a wheel via alternating colors on a surface of the wheel (White dot on black or dull item indicates rotational speed, figure at the top). 
Regarding claim 8, Douglas in view of Chavana teach all the limitations of claim 1. Douglas in view of Chavana appears to be silent with regards to the speed sensor being a laser motion sensor that detects surface motion of a wheel in one of the plurality of wheel assemblies.
Hackaday teaches a photo tachometer that uses a laser motion sensor that detects surface motion of a wheel to measure the speed (Second paragraph discloses a laser used to detect the rotational speed). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Douglas in view of Chavana such that the speed sensor is a laser motion sensor that detects surface motion of the wheel selected from the plurality of wheel assemblies as taught by Hackaday to arrive at the claimed invention. One would have been motivated to do so in order to use a known successful means to measure the speed of rotation of the wheel to arrive at a successful invention. All of the claimed elements exist in the art and an ordinary artisan could have combined them to arrive at nothing more than predictable results. See MPEP 2143(I)(A) for more details.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (8,330,121) in view of Chavana (US 8,302,248), in view of Cho (US 2008/0052872), and further in view of Garcia (US as applied to claims 1-2, 4-5, 6, 11-17, and 20 above and further in view of Extech Instruments (NPL 2008).
Regarding claim 9, Douglas in view of Chavana teach all the limitations of claim 1, but appear to be silent with regards to a roller contact sensor. 
Extech Instruments (NPL 2008) teaches a roller contact tachometer for reading the rotations and speed in a wheel (Title, subheading). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Douglas in view of Chavana such that the speed sensor is a roller contact speed sensor as taught by Extech to arrive at the claimed invention. One would have been motivated to do so to use a known successful means to measure the speed of rotation of the wheel to arrive at a successful invention. All of the claimed elements exist in the art and an ordinary artisan could have combined them to arrive at nothing more than predictable results. See MPEP 2143(I)(A) for more details.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (8,330,121) in view of Chavana (US 8,302,248), in view of Cho (US 2008/0052872), and further in view of Garcia (US 2008/0061252)as applied to claims 1-2, 4-5, 6, 11-17, and 20 above and further in view of Standex Electronics (NPL 2015).
Regarding claim 10, Douglas in view of Chavana teach all the limitations of claim 1, but appear to be silent with regards to the speed sensor being a reed switch with a rotation magnet.
Standex Electronics (NPL 2015) teaches a speed sensor comprising a reed witch with a rotation magnet on a wheel (Figure, Introduction). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Douglas in view of Chavana such that the speed sensor is a reed switch with a rotation magnet on a wheel in one of the plurality of wheel assemblies as taught by Standex Electronics to arrive at the claimed invention. .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (8,330,121) in view of Chavana (US 8,302,248), in view of Cho (US 2008/0052872), and further in view of Garcia (US 2008/0061252)as applied to claims 1-2, 4-5, 6, 11-17, and 20 above and further in view of DuPuis (US 2016/0175475).
Regarding claim 18, Douglas in Chavana teach all the limitations of claim 1, but appear to be silent with regards to a plurality of vents in each of the plurality of end plates.
DuPuis (US 2016/0175475) teaches a UV sterilization light with a plurality of vents in a plurality of end plates (Fig. 4-5 vents 74 and 70). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Douglas in view of Chavana such that there are a plurality of vents in the plurality of end plates as taught by DuPuis to arrive at the claimed invention. One would have been motivated to do so in order to effectively cool the emitters without allowing large objects to damage them by inadvertently.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (8,330,121) in view of Chavana (US 8,302,248), in view of Cho (US 2008/0052872), and further in view of Garcia (US 2008/0061252)as applied to claims 1-2, 4-5, 6, 11-17, and 20 above and further in view of Finch (US 2018/0064594).

Finch (US 2018/0064594), with an effective filing date of 04/01/2016, teaches that extruded aluminum is both lightweight and high strength (Paragraph 0085). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Douglas in view of Chavana such that the main body is fabricated from extruded aluminum as taught by Finch to arrive at the claimed invention. One would have been motivated to do so in order to fabricate the body according to known materials to achieve a lightweight and durable body to arrive at an improved apparatus.

Response to Arguments 
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. 
Applicant’s remarks directed towards claim 1 arguing on page 5 that it would not have been obvious to one having ordinary skill in the art to include end plates taught by Chavana in the device taught by Douglas are not persuasive. Both devices utilize bulbs and are analogous and therefore there is no reason to believe that an addition or inclusion of removable sidewalls to access an interior of the device or for any other purpose would be outside of the skill of an ordinary artisan.
Regarding applicant’s arguments directed towards Garcia teaching a vacuum cleaner while the instant application does not: The transitional phrase of the claim reads “comprising” and thus the prior art reading on the claims can contain features that are not claimed as the claim is open ended and not closed. 
Regarding applicant’s arguments directed towards the newly added limitation in claim 1 are further not persuasive. There is no further modification needed as the currently applied prior art reads .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1759